Case 5:20-cv-10864-JEL-MJH ECF No. 1 filed 04/03/20       PageID.1   Page 1 of 13




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


   OLENA A. CALICE,

             Plaintiff,                           Case No. 20-cv-

   vs.                                            Hon.

   GSA521 LLC,
   and KIKI DOE,

        Defendants.
   _______________________________________________________________/

    HERTZ SCHRAM PC
    By: Daniel W. Rucker (67832)
        Steve J. Weiss (P32174)
    Attorneys for Plaintiff
    1760 S. Telegraph Rd., Ste. 300
    Bloomfield Hills, MI 48302-0183
    (248) 335-5000
    drucker@hertzschram.com
    sweiss@hertzschram.com

   _______________________________________________________________/

                             COMPLAINT AND JURY DEMAND

             Now comes Plaintiff, Olena A. Calice, by and through her attorneys, Hertz

   Schram PC, and for her Complaint and Jury Demand, states as follows:

                                          PARTIES

             1.     Plaintiff Olena A. Calice (“Calice”) is a resident of the County of

   Oakland, State of Michigan.



    {H0737637.3}
Case 5:20-cv-10864-JEL-MJH ECF No. 1 filed 04/03/20        PageID.2   Page 2 of 13




             2.    Defendant GSA521 LLC (“GSA”) is a Domestic Profit Corporation

   doing business in the County of Oakland, State of Michigan and maintaining a

   facility in Auburn Hills, Michigan.

             3.    Defendant Kiki Doe (“Kiki”), whose last name is presently unknown,

   is an owner and manager of GSA and does business in the County of Oakland,

   State of Michigan.

                              JURISDICTION AND VENUE

             4.    Jurisdiction and venue are proper in the Eastern District of Michigan,

   Southern Division, as Defendant GSA is licensed to do business and is doing

   business in Michigan and conducts business in the Eastern District of Michigan,

   Southern Division, particularly in Oakland County Michigan; Kiki co-owns and

   manages GSA; and a substantial part of the events or omissions giving rise to this

   action occurred in Oakland County, Michigan. See 28 U.S.C. § 1391(b)(1)-(2),(c)

   (re venue, individual, and entity defendants); 28 U.S.C. § 102(a)(1) (re counties in

   the Southern Division). In addition, jurisdiction is proper pursuant to 29 U.S.C. §

   201 et seq. (the Fair Labor Standards Act of 1938, or “FLSA”) and 28 U.S.C. §

   1331 regarding federal question jurisdiction.

                                GENERAL ALLEGATIONS

             5.    Defendants GSA and/or Kiki are franchisees of a 7-Eleven store

   located in Auburn Hills, Michigan.



    {H0737637.3}                               2
Case 5:20-cv-10864-JEL-MJH ECF No. 1 filed 04/03/20       PageID.3   Page 3 of 13




             6.    Calice began working for Defendants at the 7-Eleven store at least as

   early as November 8, 2019.

             7.    Calice’s employment terminated with Defendants on or about

   February 8, 2020.

             8.    Calice regularly worked more than 40 hours per week without

   receiving overtime compensation for all of the hours worked.

             9.    Calice worked at least 50 hours per week while employed by

   Defendants.

             10.   During at least 5 weeks of work, Calice worked 53 hours or more per

   week, which involved 5 shifts during the week and one shift on the weekend.

             11.   During at least 3 weeks of work, Calice worked 63 hours or more per

   week, which involved 5 double shifts during the week and one shift on the

   weekend.

             12.   In the 13 full weeks that Calice worked for Defendants, Calice worked

   at least 175 hours of total overtime and was not properly compensated at 1.5 times

   the regular rate for every overtime hour.

             13.   Defendants refused to train Calice on how to access her pay

   information through Defendants’ online system, so Calice was unable to determine

   how much, if any, overtime pay she was receiving at any time during her

   employment with Defendants.



    {H0737637.3}                               3
Case 5:20-cv-10864-JEL-MJH ECF No. 1 filed 04/03/20       PageID.4   Page 4 of 13




             14.   The first time Calice had an opportunity to see her time records was

   after her employment with Defendants had been terminated despite Calice’s

   repeated requests.

             15.   Defendants paid Calice by adding an amount to a prepaid credit card

   on a weekly basis.

             16.   Defendants provided Calice with the prepaid credit card, but the card

   was not in Calice’s name, and Calice had no ability to contact the prepaid credit

   card company to obtain any information about the account accept to obtain the

   balance on the card through an automated system.

             17.   Calice did not have the opportunity to take a lunch break during her

   work. Defendants employed only a couple workers per shift and required the

   employees to respond to customers at all times.

             18.   Calice received weekly pay of $10.50 per hour beginning in

   November 2019 and was designated as an hourly employee on her time sheets.

             19.   In pay periods up until December 13, 2019, Defendants paid Calice a

   portion of the overtime compensation she earned in those pay periods.

             20.   Beginning on December 13, 2019, Defendants began paying Calice a

   salary of $525 per week, which equates to $13.13 per hour for a 40-hour

   workweek.




    {H0737637.3}                              4
Case 5:20-cv-10864-JEL-MJH ECF No. 1 filed 04/03/20         PageID.5   Page 5 of 13




             21.   Beginning on December 13, 2019, Defendants ceased recording

   Calice’s overtime hours worked and also ceased compensating Calice for any

   overtime worked.

             22.   Kiki, on behalf of herself and GSA, informed Calice that she would be

   considered a salaried employee, and instructed Calice not to clock-in or clock-out,

   but Calice objected and requested that she receive overtime compensation

   regardless of her designation as salaried.

             23.   Defendants refused to pay Calice overtime and misrepresented to

   Calice that she was not entitled to overtime pay simply because Defendants

   designated her as a salaried employee.

             24.   Defendants failed to pay Calice a full salary of $525 in the pay period

   beginning January 17, 2020, in which Defendants paid only $441.

             25.   Defendants failed to pay Calice a full salary of $525 in the pay period

   beginning January 24, 2020, in which Defendants paid only $210.

             26.   For the pay period starting January 31, 2020, Defendants paid Calice

   $315 in “Salary OT.”

             27.   However, the $315 in “Salary OT” did not even cover the $399 in

   unpaid salary from the January 17, 2020 and January 24, 2020 workweeks.

             28.   Defendants failed to maintain records regarding Calice’s wages and

   hours as required by the FLSA regulations, including 29 CFR § 516.2.



    {H0737637.3}                                5
Case 5:20-cv-10864-JEL-MJH ECF No. 1 filed 04/03/20         PageID.6    Page 6 of 13




             29.   Calice’s job duties at the 7-Eleven store involved waiting on

   customers, handling the cash register, stocking shelves, cleaning the store, and

   making food and coffee.

             30.   Calice did not direct or supervise the work of others.

             31.   Calice had no management or executive duties.

             32.   Calice never hired or fired anyone on behalf of Defendants and had no

   authority to do so.

             33.   When Calice objected to working for a salary without payment of

   overtime, Defendants took adverse action, including threatening Calice with

   undesirable work schedules and then compelling Calice to work double shifts for

   three weeks that caused her to work more than 63 hours per week without any

   compensation for the 23 hours of overtime each week and failing to pay even the

   full promised salary in at least one week.

             34.   Only when Calice threatened to quit working did Defendants cease

   compelling Calice to work double shifts, but Defendants continued to refuse to pay

   Calice for overtime she worked.

             35.   In response to Calice’s objections to being underpaid, Defendants

   compelled Plaintiff to work additional uncompensated overtime hours, and

   substantially reduced her pay below the purported “salary” amount in two pay

   periods even though Calice worked more than 40 hours in both weeks.



    {H0737637.3}                                6
Case 5:20-cv-10864-JEL-MJH ECF No. 1 filed 04/03/20         PageID.7   Page 7 of 13




             36.   By their refusal to properly compensate Calice, their failure to inform

   Calice of the details of her compensation, and the retaliatory actions following

   Calice’s complaints, Defendants constructively discharged Calice.

   Others Affected

             37.   Pursuant to statements by Kiki, Defendants own and/or operate two

   additional 7-Eleven franchise stores.

             38.   Other employees are similarly situated to Calice in terms of

   Defendants’ denial of overtime compensation.

             39.   One female employee works numerous overtime hours each week and

   is labeled a “manager” even though nearly all of her work involves the same non-

   management duties as Calice.

             40.   One male employee, the son of the above-referenced female

   employee, works numerous overtime hours every week and recently terminated his

   employment because Defendants refused to compensate him for his overtime

   hours.

             41.   A second female employee worked 3 days in a week with Calice but

   also worked multiple shifts in a week at another 7-Eleven store owned by

   Defendants, resulting in substantial overtime hours.

   Other Misconduct

             42.   Defendants also required, as a matter of store policy, that Calice and



    {H0737637.3}                               7
Case 5:20-cv-10864-JEL-MJH ECF No. 1 filed 04/03/20          PageID.8   Page 8 of 13




   other employees engage in behavior that violated statutory laws and policies of

   Michigan.

             43.   When a customer wished to purchase alcohol but failed to produce

   identification that established the customer’s age, Defendants required Plaintiff and

   other workers to scan one of Defendants’ co-owners’ driver licenses in order to

   bypass the store’s electronic records system and enable the sale to the customer.

             44.    The driver license often used by Defendants was that of Defendant

   Kiki’s husband, also a co-owner of GSA, on information and belief.

             45.   Defendants kept the driver license affixed to the bottom of the counter

   below the cash register so that any employee using the cash register could simply

   reach under the counter and scan the driver license and continue with the sale of

   alcohol to a customer who could not provide identification establishing the

   customer’s age.

             46.   In addition, in order to avoid paying overtime or other payroll taxes, at

   various times Defendants required employees to clock-out and continue to work

   off the clock.

             47.   In some cases, Defendants paid workers in cash for such off the clock

   work, but Defendants did not pay workers for the overtime amounts owed.

             48.   Defendants also required employees to change the “sell by” dates on

   expired food so that the food could remain on the store shelves for purchase by



    {H0737637.3}                                8
Case 5:20-cv-10864-JEL-MJH ECF No. 1 filed 04/03/20        PageID.9   Page 9 of 13




   customers.

                                   COUNT I
                   FAILURE TO PAY OVERTIME COMPENSATION
                          IN VIOLATION OF THE FLSA

             49.   Plaintiff incorporates the foregoing allegations as if fully stated

   herein.

             50.   Defendants are employers covered by the FLSA, 29 U.S.C. §201 et

   seq.

             51.   Plaintiff is an employee within the coverage of the FLSA.

             52.   Pursuant to 29 U.S.C. § 207, Defendants were required to pay Calice

   one and one-half (1.5) times her regular rate for all hours worked in excess of 40

   per week.

             53.   Defendants failed to pay Calice for hours worked in excess of 40 per

   week. Defendants did not pay Calice either at a straight rate or a 1.5 overtime rate

   for hours in excess of 40 per week.

             54.   Defendants willfully failed to pay Calice overtime compensation in

   violation of the FLSA.

             55.   Defendants are liable to Calice in the amount of her unpaid

   compensation, including a 1.5 overtime rate, an additional equal amount as

   liquidated damages, a reasonable attorney’s fee, and costs of the action.

             56.   Calice has suffered damages, including lost compensation, as the



    {H0737637.3}                              9
Case 5:20-cv-10864-JEL-MJH ECF No. 1 filed 04/03/20       PageID.10   Page 10 of 13




    direct and proximate result of Defendants’ violation of the FLSA.

              Wherefore, Plaintiff Calice seeks recovery in the amount of her unpaid

    compensation, including a 1.5 overtime rate, an additional equal amount as

    liquidated damages, a reasonable attorney’s fee, and costs of the action, as well as

    any other legal or equitable relief the Court deems just and necessary.

                                   COUNT II
                                 RETALIATION
                    IN VIOLATION OF THE FLSA 29 USC § 215(a)(3)

              57.   Plaintiff incorporates the foregoing allegations as if fully stated

    herein.

              58.   Plaintiff objected to Defendants’ refusal and failure to pay overtime

    and complained to Defendants’ management regarding the same.

              59.   After Plaintiff objected to Defendants’ refusal and failure to pay

    overtime, Defendants retaliated against Plaintiff in the material terms of her

    employment, including threatening Plaintiff with undesirable work schedules and

    forcing Plaintiff to accept such undesirable work schedules, compelling Plaintiff to

    work additional uncompensated overtime hours, and substantially reducing

    Plaintiff’s pay below the purported “salary” amount in two pay periods even

    though Plaintiff worked more than 40 hours in both weeks, resulting in Plaintiff’s

    constructive discharge.




     {H0737637.3}                              10
Case 5:20-cv-10864-JEL-MJH ECF No. 1 filed 04/03/20        PageID.11   Page 11 of 13




              60.   Plaintiff   was   exposed   to   adverse   employment    action    and

    constructively discharged as a direct and proximate result of complaining to

    Defendants regarding unpaid overtime and requesting lawful compensation for

    overtime worked.

              61.   Plaintiff suffered damages as a result of Defendants’ retaliatory

    actions.

              Wherefore, Plaintiff Calice seeks recovery in the amount of her unpaid

    compensation, including a 1.5 overtime rate, an additional equal amount as

    liquidated damages, as well as the lost value of employment, reinstatement, and

    promotion, together with a reasonable attorney’s fee, and costs of the action, as

    well as any other legal or equitable relief the Court deems just and necessary.

                                        COUNT III
                                VIOLATION OF PUBLIC POLICY

              62.   Plaintiff incorporates the foregoing allegations as if fully stated

    herein.

              63.   The State of Michigan enforces a long-standing public policy

    imposing upon persons and entities licensed to sell alcohol with the duty to make

    “diligent inquiry” into whether the customer purchasing the alcohol is a “minor,”

    defined as a person under 21 years of age. See, e.g., MCL 436.1701(1) (imposing

    duty of diligent inquiry); MCL 436.1109(6) (defining “minor”).




     {H0737637.3}                               11
Case 5:20-cv-10864-JEL-MJH ECF No. 1 filed 04/03/20       PageID.12   Page 12 of 13




              64.   Defendants were not entitled to sell alcohol to the public without

    being licensed by the State of Michigan. MCL 436.1203.

              65.   In order to make a “diligent inquiry” before selling alcohol to a

    customer, Defendants were required to make “a diligent good faith effort to

    determine the age of an individual, which includes at least an examination of an

    official Michigan operator’s or chauffeur’s license, an official Michigan personal

    identification card, a military identification card, or any other bona fide picture

    identification that establishes the identity and age of the individual.” See, e.g.,

    MCL 436.1701(10)(b) (defining “diligent inquiry”).

              66.   Defendants implemented a policy that required its employees,

    including Plaintiff, to ignore the “diligent inquiry” requirement and instead to scan

    one of Defendants’ co-owners’ driver’s license when a customer wished to

    purchase alcohol but failed to produce identification that established the

    customer’s age.

              67.   Defendants exposed Plaintiff and her co-workers to potential criminal

    penalties by enforcing its policy of bypassing the “diligent inquiry” requirement.

              68.   Plaintiff could not continue to work for Defendants and violate the

    “diligent inquiry” requirement, so Plaintiff was subjected to constructive discharge.

              69.   Plaintiff suffered damages as a result of Defendants’ violation of

    public policy and retaliatory actions.



     {H0737637.3}                              12
Case 5:20-cv-10864-JEL-MJH ECF No. 1 filed 04/03/20          PageID.13    Page 13 of 13




              Wherefore, Plaintiff Calice seeks damages, including the lost value of

    employment, reinstatement, and promotion, together with a reasonable attorney’s

    fee, and costs of the action, as well as any other legal or equitable relief the Court

    deems just and necessary.

                                              Respectfully submitted,

                                              HERTZ SCHRAM PC

                                        By:     /s/ Daniel W. Rucker
                                              Daniel W. Rucker (67832)
                                              Steve J. Weiss (P32174)
                                              Attorneys for Plaintiff
                                              1760 S. Telegraph Rd., Ste. 300
                                              Bloomfield Hills, MI 48302-0183
                                              (248) 335-5000
                                              drucker@hertzschram.com
    Dated: April 3, 2020                      sweiss@hertzschram.com


                                 DEMAND FOR JURY TRIAL

              Plaintiff hereby demands a trial by jury on all issues that may be so heard.

                                              Respectfully submitted,

                                              HERTZ SCHRAM PC

                                        By:     /s/ Daniel W. Rucker
                                              Daniel W. Rucker (67832)
                                              Steve J. Weiss (P32174)
                                              Attorneys for Plaintiff
                                              1760 S. Telegraph Rd., Ste. 300
                                              Bloomfield Hills, MI 48302-0183
                                              (248) 335-5000
                                              drucker@hertzschram.com
    Dated: April 3, 2020                      sweiss@hertzschram.com

     {H0737637.3}                                13
